SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 22, 2011 DYCOM INDUSTRIES, INC. (Exact name of Registrant as specified in its charter) Florida 001-10613 59-1277135 (State or other jurisdiction) of incorporation) (Commission file number) (I.R.S. employer identification no.) 11770 U.S. Highway One, Suite101 Palm Beach Gardens, Florida 33408 (Address of principal executive offices) (Zip Code) (561)627-7171 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4c)) Item5.07 Submission of Matters to a Vote of Security Holders. Dycom Industries, Inc. (the “Company”) held its Annual Meeting of Shareholders on November 22, 2011.The voting results for the matters submitted to a vote, which are described in detail in the Company’s proxy statement filed with the Securities and Exchange Commission on October 12, 2011, are set forth below. Proposal 1. Election of directors to serve until the Company’s fiscal 2014 Annual Meeting of Shareholders: Nominee Votes For Votes Withheld Broker Non-Votes Charles B. Coe 25,397,043 884,860 4,364,388 Dwight B. Duke 25,987,546 294,357 4,364,388 Proposal 2. Ratification of the appointment of Deloitte & Touche LLP as the Company’s independent auditor for fiscal 2012: For Against Abstain 30,471,243 168,374 6,674 Proposal 3. Non-binding advisory vote on the compensation of the Company’s named executive officers: For Against Abstain Broker Non-Votes 22,161,093 3,643,063 477,747 Proposal 4. Frequency of future non-binding shareholder advisory votes on executive compensation: One Year Two Years Three Years Abstain 22,938,189 237,436 2,628,285 477,993 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: November 22, 2011 DYCOM INDUSTRIES, INC. (Registrant) By: /s/ Richard B. Vilsoet Name: Richard B. Vilsoet Title: Vice President, General Counsel and Corporate Secretary 3
